DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-20 have been examined in this application.  This communication is the first action on the merits of these claims.
Claim Objections
Claim 3 is objected to because of the following informalities:  “thrust” is misspelled as “trust” in line 3 and “angled” is misspelled as “angles” in line 6.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “the third angled surface” in lines 1-2 appears to be a typo and should be deleted.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  “a retractable hovercraft” should be amended to “a retractable hovercraft skirt”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 11-15, and 17 are rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Number 2004/0104303 by Mao. 

Regarding claim 1, Mao discloses a vehicle capable of a vertical takeoff and a vertical landing (paragraph 3 discloses “This invention relates generally to vertical or short takeoff and landing (VSTOL) vehicle”), comprising:
A body (fuselage 10) with a front end, a cabin, and a back end (see Figures 1-2b);
A first air flow path positioned within a first cavity, the first air flow path extending from an upper surface of the body to a lower surface of the body (see opening for front rotor 42 in Figures 2a and 2b);
A first propulsion system positioned within the cavity (front rotor 42), wherein rotation of the first propulsion system is contained below the upper surface of the body (see Figures 2a and 2b);
A second air flow path positioned within a second cavity, the second air flow path extending form the upper surface of the body to the lower surface of the body (see opening for rear rotor 42 in Figures 2a and 2b);
A second propulsion system positioned within the second cavity (rear rotor 42).

Regarding claims 2 (dependent on claim 1) and 12 (dependent on claim 11), Mao discloses the front end of the body including a first angled surface (in front of front rotor 42) and a second angled surface (between front rotor 42 and the cockpit), the first angled surface having a larger incline than the second angled surface (see Figures 2a and 2b).  

Regarding claims 3 (dependent on claim 2) and 13 (dependent on claim 12)¸ Mao discloses a first set of slots (inlet louvers 45) that are shaped to control air flowing through the first air path to control vertical flow of exhaust air and vertical thrust when the first propulsion system is in a first mode (see Figure 2b), and a horizontal exhaust air flow for horizontal thrust when the first propulsion system is in a second mode (see Figure 2a), wherein the first set of slots conform to an angularity of the first angled surface and the second angled surface, the first set of slots extending through the first angled surface and portions of the second angled surface (see Figures 2a and 2b).

Regarding claims 4 (dependent on claim 3), 5 (dependent on claim 4), 14 (dependent on claim 13), and 15 (dependent on claim 14), Mao discloses the front end including a third angled surface, wherein an incline of the third angled surface is larger than that of the first angled surface and the second angled surface, wherein the first set of slots does not extend through the third angled surface (see annotated Figure 2a below).


    PNG
    media_image1.png
    231
    477
    media_image1.png
    Greyscale

Regarding claims 7 (dependent on claim 6) and 17 (dependent on claim 16), Mao discloses the first cavity is positioned between the cabin and the front end, and the second cavity is positioned between the cabin and the back end (see Figures 2a and 2b).

Regarding claim 11, Mao discloses a method associated with a vehicle capable of a vertical takeoff and a vertical landing (paragraph 3 discloses “This invention relates generally to vertical or short takeoff and landing (VSTOL) vehicle”), comprising:
Forming a first air flow path positioned within a first cavity, the first air flow path extending from an upper surface of a body of the vehicle to a lower surface of the body (see opening for front rotor 42 in Figures 2a and 2b); 
Positioning a first propulsion system within the first cavity (front rotor 42), wherein rotation of the first propulsion system is contained below the upper surface of the body (see Figures 2a and 2b);
Forming a second air flow path positioned within a second cavity, the second air flow path extending form the upper surface of the body to the lower surface of the body (see opening for rear rotor 42 in Figures 2a and 2b);
Positioning a second propulsion system within the second cavity (rear rotor 42).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 are rejected under 35 USC 103 as being obvious over US Patent Application Number 2004/0104303 by Mao in view of US Patent Application Number 2009/0159757 by Yoeli. 

Regarding claims 6 (dependent on claim 1) and 16 (dependent on claim 11)¸ Mao does not disclose the rotation of the first propulsion system extending beneath the lower surface of the body.  However, this limitation is taught by Yoeli.  Yoeli discloses a VTOL aircraft, and Figure 35a discloses an embodiment where the rotation of the rotors extends beneath the lower surface of the body.  It would be obvious to a person having ordinary skill in the art to modify Mao using the teachings from Yoeli in order to move the rotors around to produce different types of airflow as desired.

Claims 8, 10, 18, and 20 are rejected under 35 USC 103 as being obvious over US Patent Application Number 2004/0104303 by Mao in view of US Patent Application Number 2014/0158816 by DeLorean. 

Regarding claims 8 (dependent on claim 7) and 18 (dependent on claim 17), Yoeli does not disclose the first propulsion system is configured to rotate its thrust at least ninety degrees around an axle while positioned within the first cavity. However, this limitation is taught by DeLorean. DeLorean discloses a VTOL aircraft having front and rear propellers 116, and Figures 1A and 1B show the propellers rotating its thrust at least ninety degrees along a lateral axis 126. It would be obvious to a person having ordinary skill in the art to modify Mao using the teachings from DeLorean in order to provide additional lateral thrust and directional control to the aircraft during horizontal flight.

Regarding claims 10 (dependent on claim 1) and 20 (dependent on claim 11), DeLorean further teaches a flap positioned on the back end of the vehicle configured to control a total lift surface of the vehicle, wherein the flap includes two flaperons that are configured to be independently retracted and expanded.  Paragraph 54 discloses “The aft wing 124 may be equipped with control surfaces 132, comprised of a set of any of the following alone, or in combination: ailerons, flaps, flaperons, and any other control surface which may enable the operator to control the roll, and/or speed of the VTOL aircraft 100 while in the forward-flight mode”.  

Claims 9 and 19 are rejected under 35 USC 103 as being obvious over US Patent Application Number 2004/0104303 by Mao in view of US Patent Application Number 2009/0159757 by Yoeli, in further view of US Patent Number 7,398,740 to Boncodin.

Regarding claims 9 (dependent on claim 1) and 19 (dependent on claim 11), Yoeli further teaches a hovercraft skirt extending from the front end towards the back end.  Figure 12 shows the vehicle 60 having a skirt 121 extending from the front end towards the back end.  
Yoeli does not disclose the hovercraft skirt being retractable or a top surface of the retractable hovercraft skirt ending before the second air flow path.  However, this limitation is taught by Boncodin.  The abstract discloses “a retractable skirt attached and draped from the outer or inner perimeter of the hull” and Figures 1 and 4 show the skirt ending before the rear end of the hovercraft, including rear propulsion turbine 10.  It would be obvious to a person having ordinary skill in the art to modify Mao and Yoeli using the teachings from Boncodin in order to provide an escape path for the air under the skirt to provide forward propulsion along the ground.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642